Ingraham, J.:
The court in this case granted the same injunction that' was granted in the case of Maine Products Co., v, Alexander, No. 2 (115 App. Div. 112), decided herewith. Por the reasons stated in directing a modification of the order appealed from in that case we think the order here appealed from should be modified by striking out the provision restraining the defendant from voting on or exercising any rights arising from or incident to the ownership by it of the shares of stock,, and as modified affirmed, without, costs to either party.
O’Brien, P. J., Houghton and Clarke, JJ., concurred.
Order modified as directed in opinion, and' as modified affirmed, without costs! Settlé orders on notice.